Citation Nr: 1729277	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-28 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served in the United States Marine Corps from August 1965 to May 1969.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal, among other decorations, for this service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November rating decision from the Montgomery, Alabama Regional Office (RO).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record reflects that further development is necessary.  The Veteran seeks service connection for GERD and specifically contends that his current GERD is caused or aggravated by his service-connected PTSD.

Dr. T.C. provided a doctors statement that noted he treated the Veteran from November to December 2008 and noted the complaints were PTSD and GERD secondary to PTSD. In the diagnosis section Dr. C. indicated the diagnosis was deferred to a specialist.  

In January 2010, Dr. R.A., the Veteran's private treating physician, submitted a letter on his behalf.  Dr. R.A. stated the Veteran was diagnosed with GERD.  Dr. R.A. then opined that it was at least as likely as not that the Veteran's GERD was secondary to his service-connected PTSD.  No rationale was provided.

In March 2016, the Veteran underwent a compensation and pension examination to determine the etiology of any esophageal conditions.  The VA examiner indicated the Veteran had a diagnosis of GERD.  The VA examiner opined that the Veteran's GERD was less likely than not proximately due to or the result of his service-connected PTSD.  The examiner noted that "a review of the medical literature found no supporting evidence of GERD caused by PTSD or medications for treatment of PTSD causing GERD" and cited to WEBMD and stated that two contributors to GERD were overeating and too much pressure on the stomach.

In a June 2017 written presentation, the Veteran's representative provide a citation to an article in "Medscape" that found an association between late-onset GERD and PTSD.

The Board finds the current record is inadequate to make a fully-informed decision.  Specifically, the March 2016 VA examiner's opinion is inadequate because it failed to provide adequate rationale for its conclusion.  Similarly, Dr. R.A.'s opinion provided no rationale to support its conclusion.  As such, the Board finds that a new examination is necessary to determine the etiology of the Veteran's currently diagnosed GERD.  See Barr, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the Veteran's electronic claims file.

2.  After completion of the above-specified development.  Obtain an addendum medical opinion.  The examiner must have the appropriate expertise and be provided access to the electronic claims file.  The examiner must indicate review of the claims file in the examination report.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary

	The examiner is asked to provide the following opinions:

	a)  Is it at least as likely as not (50 percent probability or greater) that the current GERD had onset in service or is etiologically directly related to active service?

	b)  Is it at least as likely as not (50 percent probability or greater) that the current GERD is caused by the Veteran's service-connected PTSD?  The examiner must discuss the January 2010 statement from Dr. R.A. and the treatise evidence submitted by the Veteran's representative in the June 2017 Individual Hearing Presentation (IHP).

c)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the GERD is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's PTSD?  The examiner must discuss the January 2010 statement from Dr. R.A. and the treatise evidence submitted by the Veteran's representative in the June 2017 IHP.

	If the VA examiner opines that the GERD is aggravated by the PTSD, he/she should indicate the degree of disability before aggravation and the current degree of disability.

	A rationale should be given for all opinions and conclusions rendered.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




